Title: To James Madison from Louis-André Pichon, 17 March 1803 (Abstract)
From: Pichon, Louis-André
To: Madison, James


17 March 1803, Georgetown. Encloses a copy and the original of Napoleon’s commission naming Gérard Cazeaux as vice–commercial agent for New Hampshire, residing at Portsmouth. Asks JM to request an exequatur for him from the president.
 

   
   RC and enclosure (DNA: RG 59, NFL, France, vol. 1). RC 1 p.; in French. Docketed by Wagner. Enclosure (2 pp.; in French) is a copy of the commission, dated 26 Messidor an X (15 July 1802). JM sent the exequatur to Pichon on 6 Apr. 1803 (DNA: RG 59, DL, vol. 14).


